DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of implying phrases (e.g. "is disclosed") purported merits and speculative applications (e.g. "shipped in easy-to-assemble pieces" "which render the bed easier to form into a package in view of the fact the longitudinal bed fram members of the bed frame can be folded in half" "several of the deck components of the bed can be folded together so as to effectively define an interior compartment within which other components of the bed can be housed" "This effectively provides the package with a more compact footprint rendering the same easier and less costly to transport").  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 16, 17, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, and 17, the limitations “whereby said bed frame defines a footprint which is more compact for storage, shipment, and transportation purposes” (claim 1) “such that said power control box can, in turn, transmit signals to said first and second actuators so as to control the elevated and retracted movements of said head and foot deck members” (claim 16) and “said head deck member, said lumbar deck member, said seat deck member, said thigh deck member, and said foot deck member are pivotally connected together and folded in a predetermined manner so as to define a three-sided storage container defining an internal storage space wherein components of said structural assembly for said bed, other than said head deck member, said lumbar deck member, said seat deck member, said thigh deck member, and said foot deck member can be stored in a compact manner so as to reduce the footprint of said structural assembly for said bed which is advantageous for storage and shipping purposes” (claim 17) are recited. The portions cited appear to both be narrative in form and it is unclear is such limitations constitute intended use of the invention, or a functional feature of the claimed invention. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. For instance, the limitation “whereby said bed frame defines a footprint which is more compact for storage, shipment, and transportation purposes” (claim 1) is unclear whether infringement necessitates that the invention must be compacted or merely possesses the capability to. Furthermore, the limitation “which is more compact for storage, shipment, and transportation purposes” is left open ended and indefinite and it is unclear if applicant is stating that such limitation is with respect to a state of the invention, or whether the limitation is generally narrative and referent to conventions of the art or similar. 
With regard to claim 16 cited prior, it is unclear if the limitations cited are narrative and referent to the conventional process of signal relay, or if applicant is actually claiming the transfer of signals and conditioning thereof (the latter of which may pose U.S.C. 101 related issues due to generic signal conditioning). 
While regarding claim 17 cited prior, it is unclear if the limitation cited is merely narrative in form for reasons similar to those addressed for claim 1 prior, and furthermore, whether such instance is merely an intended use of the invention or a claimed process of the invention and pose further issue as to whether such limitations should be construed as contingent limitations (necessitating a method of disassembly and thereafter stored in a compact and particular manner) or whether such limitations are merely capable of being facilitated (due to the nature of the arrangement of components).
Regarding claim 14 (correspondent of claim 13), the limitation “said seat deck member is fixedly secured to said power control box housing…” is recited. There is confusing antecedent basis as to which of the two power control box housings the seat deck member should be attached to; wherein two such power control box housings are provided through antecedent claim 13 (“a power control box housing mounted upon each one of said pair of oppositely disposed longitudinally extending frame members”). It’s unclear whether the seat deck necessitates being attached to one, the other, or both of the power control box housing. For the purposes of examination, the limitation is construed to read as “said seat deck member is fixedly secured to said power control box housings…” or “said seat deck member is fixedly secured to [[said]] both power control box housing…”
Regarding claim 18, the limitation “a plurality of leg members, connected to said bed frame at said corner regions of said bed frame, which are fixedly connected directly to said end portions of said transversely oriented end members so as to effectively capture said end portions of said longitudinally extending frame members between said plurality of leg members, connected to said bed frame at said corner regions of said bed frame, and said end portions of said transversely oriented end members, whereby as a result of said connection of said plurality of leg members, connected to said bed frame at said corner regions of said bed frame, being fixedly connected directly to said end portions of said transversely oriented end members, each one of said plurality of leg members, connected to said bed frame at said corner regions of said bed frame, each one of said end portions of said pair of oppositely disposed longitudinally extending frame members, and each one of said end portions of said pair of oppositely disposed transversely oriented frame members are simultaneously connected together” is recited. There is considerable confusion concerning the above citation as there are antecedent basis issues present (e.g. “said pair of oppositely disposed transversely oriented frame members”) where no such term has previously been introduced to merit “said” (e.g. there has been no introduction of “a pair of oppositely disposed transversely oriented frame members”). It is unclear if such frame members are the end members previously recited or an entirely new entity.
Furthermore, there is confusion as to the scope of applicant’s claim as the limitations “a plurality of leg members, connected to said bed frame at said corner regions of said bed frame” “said longitudinally extending frame members between said plurality of leg members, connected to said bed frame at said corner regions of said bed frame, and said end portions of said transversely oriented end members,” “as a result of said connection of said plurality of leg members, connected to said bed frame at said corner regions of said bed frame, being fixedly connected directly to said end portions of said transversely oriented end members, each one of said plurality of leg members” are recited. Where there appears to be a broad limitation (i.e. the legs connected to the corner portions) and a narrow limitation (i.e. the legs connected fixedly and directly to the end portions of the transverse end members) are in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the limitations appear to be narrative in form and the manner written is confusing to read as to what aspect is being considered between limitations. It is unclear for instance if “connected to said bed frame at said corner regions of said bed frame, which are fixedly connected directly to said end portions of said transversely oriented end members so as to effectively capture said end portions of said longitudinally extending frame members between said plurality of leg members, connected to said bed frame at said corner regions of said bed frame” means that the corner portions (connected or of the frame and connected to the legs), the legs (connected to the frame), or the frame are fixedly directly connected to the end portions of the transversely oriented end members. The remaining limitations of claim 18 convolute the understanding and reading of the limitation to the point of rendering it incomprehensible in scope in its current form due to the compounding issues indicated prior and the replete indefiniteness throughout the claim. As such, claim 18 (and dependents thereof) are precluded from further search until explanation and clarity alongside any requisite amendment are respectfully supplied.
Claims 19-20 are additionally rejected under U.S.C. 112b or pre-AIA  112 second paragraph as being dependent on a rejected antecedent claim (18)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)s 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bishop et al. (U.S. Pub. No. 20220061542); hereafter "Bishop".
Regarding claim 1, Bishop discloses (FIGS. 1-6, 51-53, 59, and 61) a ready-to-assemble structural system for a bed (As illustrated in FIGS. 1-6, 59, and 61), comprising: a bed frame (as illustrated between FIGS. 1-3); said bed frame comprising a pair of oppositely disposed longitudinally extending members (106; FIG. 2) and a pair of oppositely disposed transversely oriented members (102/238; FIG. 2) wherein end portions of said pair of oppositely disposed transversely oriented members are connected to end portions of said pair of oppositely disposed longitudinally extending members so as to form corner regions of said bed frame (as illustrated in FIG. 2); and a plurality of deck members (104) mounted upon said bed frame so as to form a bed platform upon which a mattress may be disposed ([0111]: “The materials of the decking panel are selected to be sufficient to provide this structural connection and to support bedding, e.g., mattresses”); wherein said pair of oppositely disposed longitudinally extending members of said bed frame are respectively foldable in half around vertically oriented axes (122; FIG. 2) such that the length of said each one of said pair of folded oppositely disposed longitudinally extending members of said bed frame has a length dimension which is one-half the length dimension of each one of said pair of oppositely disposed longitudinally extending members (as illustrated between FIGS. 1-6) when said each one of said pair of oppositely disposed longitudinally extending members is unfolded (as illustrated between FIGS. 1-6 and 51-52) whereby said bed frame defines a footprint which is more compact for storage, shipment, and transportation purposes (as illustrated in FIGS. 51-53).
Regarding claim 2, Bishop discloses (FIGS. 1-6) the system as set forth in Claim 1, wherein: a plurality of leg members (312; FIGS. 1-6) are fixedly secured to said bed frame so as to support said bed frame at a predetermined elevated position above a floor surface (As demonstrated between FIGS. 1-6).
Regarding claim 3, Bishop discloses (FIGS. 1-6) the system as set forth in Claim 2, wherein: said plurality of leg members are fixedly connected to said corner regions of said bed frame (as illustrated in FIGS. 1-6 with deference to the outermost legs (312)).
Regarding claim 4, Bishop discloses (FIGS. 1-6) the system as set forth in Claim 3, wherein: said plurality of leg members are also fixedly connected to said bed frame at locations intermediate (about 122; FIGS. 1-3) said end portions of said pair of opposite disposed longitudinally extending frame members (as illustrated between FIGS. 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Rawls-Meehan et al. (U.S. Pat. No. 9526665); hereafter "Rawls".
Regarding claim 5, Bishop discloses the system as set forth in Claim 2, 
However, Bishop does not explicitly disclose wherein: each one of said plurality of leg members comprises a height- adjustable leg member so as to support said bed frame at different predetermined elevated positions above the floor surface.
Regardless, Rawls teaches (FIGS. 42, and 58A-58C) a bed assembly wherein there are a plurality of legs (as illustrated in FIGS. 42 and 58A-58C), wherein: each one of said plurality of leg members comprises a height- adjustable leg member (as illustrated in FIGS. 58A-58C) so as to support said bed frame at different predetermined elevated positions above the floor surface ([62, 62-63, 7]: “In embodiments, a modular leg construction using threaded members is depicted in FIG. 58A, FIG. 58B, and FIG. 58C. FIG. 58 C depicts a threaded leg member of one size, FIG. 58B depicts a threaded leg member of another size, and FIG. 58A depicts a combination leg formed from threading the threaded leg members depicted in FIGS. 58B and 58C together”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the modular legs of Rawls (as illustrated in FIGS. 58A-58C) into the legs of Bishop (as illustrated in FIG. 1-6). Where the results would have been predictable as both Bishop and Rawls are articulated and disassemble-able bedding assemblies. Where advantageously, and obviously as conveyed through Rawls ([62, 62-63, 7]) establishes that the user may pick and choose and mix whichever height of legs they are comfortable with/prefer, thereby improving the convenience and modularity of the overall assembly of Bishop.
Regarding claim 6, Bishop in view of Rawls discloses (Rawls: FIGS. 58A-58C) discloses the system as set forth in Claim 5, wherein: each one of said plurality of height-adjustable leg members comprises a first leg member having a predetermined length , and a second member having a second predetermined length, wherein when only said first leg members are fixedly connected to said bed frame, said bed frame is disposed at a first predetermined elevation above the floor surface, when only said second leg members are fixedly connected to said bed frame, said bed frame is disposed at a second predetermined elevation above the floor surface, and when both said first and second leg members are connected together and are connected to said bed frame, said bed frame is disposed at a third predetermined elevation above the floor surface. Where Rawls sets forth that both legs of FIG. 58C and FIG.  58B are coupled into a combination of FIG. 58A, where “For example, one threaded member may be three inches, as in FIG. 58C and another threaded member may be five inches, as in FIG. 58B. These two threaded members may be used individually to provide legs for the bed of a certain height. However, the legs may also be threaded together to provide a longer leg, such as the eight inch leg that is shown in FIG. 58A” [62, 62-63, 7].
Claims 7-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Niederkofler et al. (U.S. Pub. No. 20190183251); hereafter “Niederkofler”.
Regarding claim 7, Bishop discloses (FIGS. 1) the system as set forth in Claim 1, wherein: said plurality of deck members comprising said bed platform comprise a lumbar deck member (nearest 114; FIG. 1), a seat deck member (immediately adjacent 104 after 114; FIG. 1), a thigh deck member (immediately adjacent 104 before 116; FIG. 1), and a foot deck member (nearest 116; FIG. 1).
However, Bishop does not explicitly disclose wherein there is also provided a head deck member.
Regardless, Niederkofler teaches (FIGS. 1-3) a bed assembly wherein there is provided a head deck member alongside a lumbar deck member, a seat deck member, a thigh deck member, and a food deck member (as illustrated in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the head deck member of Niederkofler (as illustrated in FIG. 3) into the assembly of Bishop (as illustrated in FIG. 1). Where the results would have been predictable as both Bishop and Niederkofler involve top-coupled deck members that support a person thereon. Where advantageously, it is considered that the use of separate deck members for the back distributes the application of forces thereon to both, thereby reducing the overall force imparted on the back located deck member(s), thereby improving the strength and the longevity of the overall assembly of Bishop.
Regarding claim 8, Bishop in view of Niederkofler discloses (Bishop: FIGS. 1-6; Niederkofler: FIGS. 3) the system as set forth in Claim 7, wherein: said head deck member, said lumbar deck member, said thigh deck member, and said foot deck member are pivotally attached to said bed frame so as to be movable to different angular positions with respect to said bed frame, while said seat deck member is fixedly secured to said bed frame (as illustrated in Bishop: FIGS. 1-6; and as conveyed in Niederkofler: FIG. 3, with deference to the combination set forth in claim 7).
Regarding claim 9, Bishop in view of Niederkofler discloses (Bishop: FIGS. 61; Niederkofler: FIG. 3) the system as set forth in Claim 8, wherein: said lumbar deck member is operatively connected to said head deck member (as set forth in claim 7 prior with deference to Niederkofler: FIG. 3); a first actuator (Bishop: left actuator; FIG. 61) is operatively connected to said head deck member for moving said head deck member and said lumbar deck member to different angular positions with respect to said bed frame (As illustrated in FIG. 61); said thigh deck member is operatively connected to said foot deck member (As illustrated in FIG. 61); and a second actuator (right actuator; FIG. 61) is operatively connected to said foot deck member (through the thigh deck member; as illustrated in Bishop: FIG. 61) for moving said foot deck member and said thigh deck member to different angular positions with respect to said bed frame (as illustrated and demonstrated in FIG. 61).
Regarding claim 10, Bishop in view of Niederkofler discloses (Bishop: FIGS. 7-8, 38-48) the system as set forth in Claim 7, wherein: said head deck member and said foot deck member are each operatively connected to said bed frame by means of at least one mounting bracket (as conveyed through the hardware offered by FIGS. 7-8, 38-48, particularly 7-8, 39, and 46) connected to said bed frame by linkage members (as illustrated between FIGS. 38-39, 42, 42, and 45-46), and at least one mounting clip (FIG. 42) mounted upon each one of said head and foot deck members and fixedly connected to said at least one mounting bracket (as conveyed through FIGS. 38-48, where linkages that pivot, mounting brackets, and mounting clips (as illustrated in FIGS. 7-8).
Regarding claim 17, Bishop in view of Niederkofler discloses (Bishop: FIG. 59) the system as set forth in Claim 7, wherein: said head deck member, said lumbar deck member, said seat deck member, said thigh deck member, and said foot deck member are pivotally connected together (as conveyed through FIG. 59) and folded in a predetermined manner so as to define a three-sided storage container defining an internal storage space wherein components of said structural assembly for said bed, other than said head deck member, said lumbar deck member, said seat deck member, said thigh deck member, and said foot deck member can be stored in a compact manner so as to reduce the footprint of said structural assembly for said bed which is advantageous for storage and shipping purposes. Where the italicized portion is understood and construed to be intended use of the invention, and is not given patentable weight in light of the 112b Rejection previously set forth in the pertinent section prior. Where it is understood that the embodiment of FIG. 59 and the deck members there of would be capable of forming a three-sided storage container in the ordinary use of the invention (where FIGS. 51-53 and 56-58 concern various shipping configurations).
Regarding claim 12, Bishop discloses (FIGS. 1-6, 51-53, 59, and 61) a ready-to-assemble structural system for a bed (As illustrated in FIGS. 1-6, 59, and 61), comprising: a bed frame (as illustrated between FIGS. 1-3); said bed frame comprising a pair of oppositely disposed longitudinally extending members (106; FIG. 2) and a pair of oppositely disposed transversely oriented members (102/238; FIG. 2) wherein end portions of said pair of oppositely disposed transversely oriented members are connected to end portions of said pair of oppositely disposed longitudinally extending members so as to form corner regions of said bed frame (as illustrated in FIG. 2); and a plurality of deck members (104) mounted upon said bed frame so as to form a bed platform upon which a mattress may be disposed ([0111]: “The materials of the decking panel are selected to be sufficient to provide this structural connection and to support bedding, e.g., mattresses”), wherein said plurality of deck members comprising said bed platform comprise a lumbar deck member, a seat deck member, a thigh deck member, and a foot deck member; said foot deck member are each operatively connected to said bed frame by means of at least one mounting bracket connected to said bed frame by linkage members; and wherein said thigh deck member are operatively connected to said foot deck member by means of at least one quick-latch insert mounted upon said thigh deck member, at least one quick-latch mounting bracket mounted upon each one of said linkage members, and at least one quick-latch pin for insertion through said at least one quick-latch insert so as to maintain said at least one quick-latch insert connected to said at least one quick-latch mounting bracket.
However, while Bishop does disclose quick latch brackets, linkages, inserts, and pins (as illustrated between FIGS. 38-48) Bishop does not explicitly disclose a head deck member, said head deck member operatively connected to said bed frame by means of at least one mounting bracket connected to said bed frame by linkage members; said lumbar deck member respectively operatively connected to said head deck member by means of at least one quick-latch insert mounted upon and a quick-latch mounting bracket and pin thereof.
Regardless, Niederkofler teaches (FIGS. 1-3) a bed assembly wherein there is provided a head deck member alongside a lumbar deck member, a seat deck member, a thigh deck member, and a food deck member (as illustrated in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the head deck member of Niederkofler (as illustrated in FIG. 3) into the assembly of Bishop (as illustrated in FIG. 1). Where the results would have been predictable as both Bishop and Niederkofler involve top-coupled deck members that support a person thereon. Where advantageously, it is considered that the use of separate deck members for the back distributes the application of forces thereon to both, thereby reducing the overall force imparted on the back located deck member(s), thereby improving the strength and the longevity of the overall assembly of Bishop. Where it should be understood that the coupling means of Bishop may continue to be used by merely duplicating the connections of the back panel already present in Bishop with a deck section sized analogous with Niederkofler.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Niederkofler in further view of Brown (U.S. Pub. No. 20200154899).
Regarding claim 11, Bishop discloses (FIGS. 1) the system as set forth in Claim 10.
However Bishop does not explicitly disclose further comprising: support members pivotally attached at first ends thereof to said pair of oppositely disposed longitudinally extending members of said be frame; rollers rotatably mounted upon second end portions of each one of said support members; and wear strips mounted upon rear surface portions of said head and foot deck members so as to permit said rollers to roll along said rear surface portions of said head and foot deck members without causing wear to said rear surface portions of said head and foot deck members.
Regardless, Brown teaches (FIGS. 1-2 and 17) a disassemble-able bedding assembly (as illustrated in FIGS. 1 and 2), further comprising: support members (44; FIG. 2; 144a; FIG. 17) pivotally attached at first ends thereof to said pair of oppositely disposed longitudinally extending members of said {bed} frame (as illustrated between FIGS. 1-2, and 17); rollers (52; FIG. 2, 152; FIG. 17) rotatably mounted upon second end portions of each one of said support members (As illustrated between FIGS. 2 and 17); and wear strips mounted upon rear surface portions of said head (54; FIG. 2) and foot deck members (plate adjacent 152; FIG. 17) so as to permit said rollers to roll along said rear surface portions of said head and foot deck members (as illustrated between FIGS. 2 and 17) without causing wear to said rear surface portions of said head and foot deck members ([0051]: “wear resistant strips 54”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the support members, rollers, and wear resistant strips of Brown (as illustrated between FIGS. 1-2, and 17) into the actuation assembly of Bishop (as illustrated between FIGS. 1-6). Where the results would have been predictable, as both Brown and Bishop are concerned with disassemble-able bedding assemblies and configurations and utilize deck platforms and two actuators. Where advantageously, the use of a roller assembly would avail natural crush-avoidance functionality by permitting the deck portion to separate from the actuator readily.
Claims 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Niederkofler in further view of Wang et al. (U.S. Pub. No. 20210177153); hereafter “Wang”.
Regarding claim 14, Bishop discloses the system as set forth in Claim 12.
However, Bishop does not explicitly disclose further comprising: a power control box housing mounted upon each one of said pair of oppositely disposed longitudinally extending frame members; and a power control box disposed within one of said power control box housings for receiving electrical power from a power source and for providing electrical power to said first and second actuators.
Regardless, Wang teaches (FIGS. 5) a bedding assembly further comprising: a power control box housing (correspondent 100; FIG. 5) mounted upon each one of said pair of oppositely disposed longitudinally extending frame members (101; FIG. 5); and a power control box disposed within one of said power control box housings (as illustrated in FIG. 5) for receiving electrical power from a power source and for providing electrical power to said first and second actuators (as illustrated in FIG. 5).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the two power control box housings and power control box of Wang (as illustrated in FIG. 5) into the frame of Bishop. Where the results would have been predictable as both  Wang and Bishop are concerned with disassemble-able bedding assemblies and configurations and utilize deck platforms and two actuators. Where advantageously, the use of two housings on both longitudinal frames would simplify manufacturing by necessitating only single sets of parts rather than left and right halves, thereby reducing manufacturing.
Regarding claim 14, Bishop in view of Niederkofler and Wang discloses (Bishop: FIGS. 38-48; Wang: FIG. 5) the system as set forth in Claim 13, wherein: said seat deck member is fixedly secured to said power control box housing by means of a pair of quick-latch inserts mounted upon opposite sides of said seat deck member (as illustrated in Bishop: FIGS.6 and 38-48; with particular attention to FIG. 6, 42-44, and 48), a pair of quick-latch mounting brackets (Bishop: FIGS. 42-43) mounted upon each one of said power control box housings (correspondent and deferent to the housings of 100; as illustrated in FIG. 5 of Wang), and at least one quick-latch pin for maintaining said pair of quick-latch inserts connected to said quick-latch mounting brackets (Bishop: FIGS. 44 and 48).
Regarding claim 16, Bishop in view of Niederkofler and Wang discloses the system as set forth in Claim 13, further comprising: a remote control (Bishop: [0123]: “wired remotes”) for transmitting signals to said power control box (Bishop: [0123]: “the control module includes communication ports, e.g., USB ports, for communication between the control module and external control”) such that said power control box can, in turn, transmit signals to said first and second actuators so as to control the elevated and retracted movements of said head and foot deck members (as clarified in Bishop: [0123]: “The control module is in communication with the actuators, external power sources and wired or wireless controllers of the bed assembly”).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Niederkofler in further view of Goldsmith (U.S. Pub. No. 20160316919).
Regarding claim 15, Bishop discloses (FIGS. 1) the system as set forth in Claim 1, wherein: each one of said plurality of deck members is fabricated from a material selected from the group comprising metal, wood, and a thermoplastic material. Notably, Bishop clarifies in [0006] “Suitable materials for the decking members include wood and plastics”
However, Bishop does not explicitly disclose each one of said plurality of deck members is encased within a padding such that said plurality of padded deck members define a mattress cushion upon which a mattress may be disposed.
Regardless, Goldsmith teaches that “The construction of adjustable bed bases has changed very little over the past thirty years. Most adjustable bed bases are constructed with angle iron frames…. A plywood or particle board deck with upholstered padding is attached to the lifting arms… for a finished appearance”, thereby establishing that it is known to the art to encase and upholster padding around decking members of an adjustable bed base. 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the padding of the deck members of Bishop (as illustrated in FIGS. 1-6) as Goldsmith teaches ([0006]). Where the results would have been predictable as Goldsmith and Bishop are both concerned with a disassemble-able bedding assembly, where furthermore, Goldsmith recognizes that the use of padding upholstered over the deck members is well known in the art for the past thirty or more years. Establishing the treatment as a known convention of the art to provide a finished appearance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning bedding configurations, knock-down arrangements and hardware thereof, frame configurations and modular components thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/21/2022